In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00027-CV

 MISTY JACKSON, INDIVIDUALLY AND             §    On Appeal from the 141st District
 ON BEHALF OF THE ESTATE OF                       Court
 ROGER J. YOUNG, DECEASED; AND
 ROGER JACKSON, Appellants                   §    of Tarrant County (141-297189-18)

 V.
                                             §    November 1, 2018
 KINDRED HOSPITALS LIMITED
 PARTNERSHIP D/B/A KINDRED
 HOSPITAL FORT WORTH, Appellee               §    Opinion by Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial court

is reversed. The case is remanded to the trial court for further proceedings consistent

with this opinion.

      It is further ordered that Appellee Kindred Hospitals Limited Partnership d/b/a

Kindred Hospital Fort Worth shall pay all of the costs of this appeal, for which let

execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth